Citation Nr: 0940168	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-34 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, 
West Virginia



THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred at non-VA medical 
facilities from April 20, 2006, to 
April 25, 2006.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active military service from July 1962 to 
March 1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2006 decision by the 
Medical Administration Service (MAS) of the Huntington, West 
Virginia, Department of Veterans Affairs (VA) Medical Center 
(MC), which denied the appellant's medical 
payment/reimbursement claim for treatment from April 20 to 
April 25, 2006.  

The appellant has pursued this appeal without the assistance 
of a representative.  While he is free to proceed in this 
manner, the Board notes that assistance and representation 
are available to him without charge from any number of 
accredited veterans' service organizations and his State's 
veterans affairs department.  He can obtain information about 
how to contact these organizations, as well as a VA Form 21-
22, Appointment of Representative, from the MAS or any VA 
Regional Office, should he so desire.

The veteran and his wife provided testimony at an August 2009 
Travel Board hearing before the undersigned at the Louisville 
VA Regional Office (RO).  A hearing transcript is associated 
with the MAS folder.  The RO has advised MAS that the Veteran 
does not have a VA claims folder.

The appeal is REMANDED to MAS at the Huntington VAMC.  VA 
will notify the appellant when further action is required.


REMAND

At the outset, the Board observes that there are two sections 
of the United States Code under which a veteran may receive 
payment or reimbursement of private medical/hospital expenses 
which were not pre-approved by authorized VA personnel. 

First, under 38 U.S.C.A. § 1728(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 17.120 (2009), such payment or reimbursement is 
available for emergency services rendered where no VA or 
other Federal facilities were feasibly available.  The care 
and services must have been rendered for an adjudicated 
service-connected disability, for a non-service-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, for any disability 
of a veteran who has a total disability, permanent in nature, 
resulting from a service-connected disability, or for any 
injury or illness in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services under certain circumstances.

Second, under 38 U.S.C.A. § 1725 (West 2002 & Supp. 2009); 
and 38 C.F.R. §§ 17.1000-1003 (2009), enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
No. 106-177, 113 Stat. 1553 (1999) (effective from May 29, 
2000), payment for emergency care is available without the 
requirement of either a service-connected disability or 
participation in a VA rehabilitation program, under specified 
conditions which include there having been no VA or other 
Federal facilities feasibly available.

In the present case, MAS has adjudicated the matter under 
only the second provision of law above (styling the 
legislative bill which became the Veterans Millennium Health 
Care and Benefits Act as the "Mill Bill").  This appears to 
have been the correct law to apply, since there is no 
indication that the Veteran has any service-connected 
disabilities or was engaged in any VA rehabilitation program 
at the time he incurred the injury which led to his 
hospitalization.

As to notice and assistance to the Veteran, the Veterans 
Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to 
notify and assist claimants in substantiating their claims 
for VA benefits, as now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The 
present appeal, however, does not fall within the ambit of 
the VCAA and its implementing regulations, because those 
provisions apply only to claims for benefits under chapter 51 
of title 38, U.S. Code, while the Veteran in this case seeks 
reimbursement for medical expenses under chapter 17 of title 
38.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) 
(holding that VCAA applies only to "a person seeking 
benefits under chapter 51").  See also 66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001) (VCAA regulations apply "only to 
claims for benefits that are governed by part 3" of title 
38, Code of Federal Regulations).  The Veteran's request for 
reimbursement or payment of private medical expenses is 
governed by part 17 of title 38 C.F.R.

The prescribed procedures for the adjudication of this claim 
for payment or reimbursement of unauthorized private medical 
expenses are found at 38 C.F.R. § 17.1004, subject to the 
right of appeal to the Board under 38 C.F.R. parts 19 and 20 
(Appeals Regulations and Rules of Practice).

The Board has reviewed the record on appeal to assure that 
the Veteran has been afforded a full and informed opportunity 
to understand and participate in his claim.  We find that 
additional development is necessary in the current appeal, as 
discussed below. 

It appears from the record before us that the Veteran fell 
from a ladder at his home in the late afternoon of April 20, 
2006.  His wife called an ambulance service and, despite the 
Veteran's request that he be taken to the VAMC in Huntington, 
the ambulance personnel insisted that they were required by 
law to transport him to the nearest medical facility.  They 
took him to the emergency room (ER) at the Highlands Regional 
Medical Center (Highlands), where he was initially assessed 
and treated.  Later that evening, he was transported by 
another ambulance service to the Cabell Huntington Hospital 
(CBH).  That facility's billing statement shows treatment in 
the CBH emergency room up to about 11pm that same date, April 
20, and formal admission to CBH the next morning, April 21.  
After continuing treatment, including surgery, he was 
discharged from CBH on April 25, 2006, then he underwent 
followup care, including physical therapy, from Scott 
Orthopedic.

The denial of payment/reimbursement by the Huntington MAS, 
dated in May 2006, was on stated the basis that the Veteran 
was stable in the ER at Highlands and could have been 
transferred to a VA facility at that time.  However, MAS did 
not address the fact that the Veteran was treated in the ER 
at CBH after his transfer there.  After the Veteran filed his 
June 2006 Notice of Disagreement with the MAS decision, a 
medical review was conducted in August 2006.  The review also 
found that the Veteran had been stabilized at Highlands 
before his transfer to CBH, and could have been transferred 
to VA then.  The review further noted that there was no 
documentation of an attempt to transfer him to VA.  A letter 
sent to the Veteran by by the Huntington MAS in October 2006, 
simultaneously with the Statement of the Case (SOC), 
indicated that the basis for denial of payment/reimbursement 
was that medical care could have been "sought appropriately 
at a VA facility" and that, because there was no 
documentation of such an effort, it could not be found that 
no VA or other Federal facilities were feasibly available to 
him.

There are no records from the Highlands facility in the 
record before the Board.  Moreover, in neither medical 
opinion of record was there any discussion of the nature of 
the medical treatment required by the appellant.  
Furthermore, MAS did not address whether VA facilities were 
feasibly available for care, such that transfer to a VAMC 
could have been safely effected.  It is not clear from the 
record whether an appropriate bed was available at the 
nearest VA facility to receive him.  The Board therefore 
finds that further development is necessary in order to 
ascertain when the Veteran became stabilized and whether 
government facilities were feasibly available to him at that 
time.  On remand, the question of whether or not a VA 
facility with sufficient bed space and appropriate treating 
capability was feasibly available to the appellant must be 
answered.

Moreover, the SOC, in its statement of applicable law from 38 
U.S.C.A. § 1725, quoted language which has since been 
amended, particularly as to 38 U.S.C.A. § 1725(f)(1)(C).  See 
the Veterans' Mental Health and Other Care Improvements Act 
of 2008, Public Law No. 110-387, 122 Stat. 4123.

In view of the foregoing, to ensure full compliance with due 
process requirements, this case is REMANDED to the MAS/VAMC 
for the following:

1.  Inform the Veteran of the current criteria, 
under 38 U.S.C.A. § 1725, for payment or 
reimbursement for the unauthorized private 
medical expenses which he incurred in 
conjunction with this claim, and provide him 
with the opportunity to submit any information 
or argument in support of his claim.  

2.  After securing any necessary authorization, 
obtain records from Highlands Regional Medical 
Center of the Veteran's treatment there in 
April 2006, which have not been previously 
secured in the MAS file.  To the extent an 
attempt to obtain such records is unsuccessful, 
the MAS file should contain documentation of 
the attempts made.  The appellant and his 
representative, if any, should also be informed 
of the negative results, and should be given 
opportunity to submit the sought-after records.

3.  After the above development has been 
accomplished, the appellant's MAS file should 
be reviewed by an appropriate VA physician.  
The physician should answer the following 
questions about the appellant's April 2006 
treatment for injuries sustained in a fall from 
a ladder on or about April 20, 2006:

a.  At what point did the Veteran's 
condition stabilize to the extent that he 
could be transferred to a VA facility . . 
. in the ambulance, in the Highlands ER, 
in the Cabell Huntington Hospital ER, or 
at another time? 

b.  On the date that the Veteran was 
stable enough to be transferred, based on 
his diagnosis, condition and prognosis, 
what type(s) of medical 
unit/floor/ward/facility would have been 
an appropriate placement for him?

c.  Was a VA facility of the sort 
described in the answer above feasibly 
available for appropriate treatment of the 
appellant when he became stable for 
transfer?  

The VA physician should provide a comprehensive 
report, including complete rationale for all 
conclusions reached.  If these matters cannot 
be medically determined without resort to mere 
conjecture, this should be discussed.

4.  Then, determine whether or not a VA 
facility suitable for treating the Veteran's 
condition was feasibly available at any time 
from April 20, 2006, to April 25, 2006.  In so 
doing, ascertain and document the availability 
of beds or bed census at the nearest VAMC/other 
government facility on those dates and 
associate them with the MAS file.  In 
particular, the number of available beds in the 
type of unit/floor/ward/facility listed in the 
VA physician's response to 3(b) above must be 
delineated.  

5.  Thereafter, consider all of the evidence of 
record and re-adjudicate the appellant's claim 
on appeal, with specific consideration given to 
all pertinent versions of the provisions of 
38 U.S.C.A. § 1725 (and its implementing 
regulations, including the emergency 
transportation provision at 38 C.F.R. 
§ 17.1003).  In so doing, determine whether the 
Veteran was, during the pertinent time period, 
an active VA health care participant as defined 
by the pertinent criteria, whether he had a 
health plan contract which covered any part of 
the medical treatment, whether any of the 
claimed treatment constituted emergency 
treatment under the applicable statutory and 
regulatory provisions, and when a VA facility 
was feasibly available to treat him. 

6.  Then, if the above analysis results in a 
conclusion that payment or reimbursement is 
warranted for any of the unauthorized private 
medical expenses incurred by the Veteran, 
determine the specific amount of the expenses 
for which such payment or reimbursement should 
be made. 

7.  If any part of the decision remains adverse 
to the appellant, he should be provided with a 
Supplemental Statement of the Case containing 
notice of all relevant actions taken on the 
claim for benefits, to include the applicable 
law and regulations considered pertinent.  An 
appropriate period of time should be allowed 
for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



